DETAILED ACTION
Status of the Application 
	Claims 46-65 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment cancelling claims 1-15 and addition of claims 46-65 as submitted in a communication filed on 1/2/2020 is acknowledged. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 46-65, drawn in part to (i)  a Cas9 variant having one or more modification at  position 203, 277, 366, 539, 601, 763, 890, 965, 1038, 1102, or 1127, and (ii) a composition comprising a guide RNA and a Cas9 variant having one or more modification at  position 203, 277, 366, 539, 601, 763, 890, 965, 1038, 1102, or 1127.

Group II, claim(s) 46-65, drawn in part to (i) a nucleic acid encoding a Cas9 variant having one or more modification at  position 203, 277, 366, 539, 601, 763, 890, 965, 1038, 1102, or 1127, and (ii) a composition comprising a guide RNA and a nucleic acid encoding a Cas9 variant having one or more modification at  position 203, 277, 366, 539, 601, 763, 890, 965, 1038, 1102, or 1127.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-IV do not relate to a single general inventive concept because they lack the same or 
In addition to an election from Groups I-II, Applicant is hereby required to further elect (a) a single combination of positions from positions 203, 277, 366, 539, 601, 763, 890, 965, 1038, 1102, and 1127, wherein modifications must be present, and (b) the specific modifications that must be present in those positions of the elected combination (e.g., 203 – substitution; 1102- substitution).  It is noted that the total number of combinations of positions is 211-1 or 92047 combinations The combination can be a single position (e.g., position 277) or several positions (e.g., positions 539, 763,890). Upon an election of a combination of positions and modifications at such positions, the Examiner will determine which claims encompass the elected invention/combination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 10, 2021